  Case 1:21-cv-00171-MN Document 12 Filed 03/01/21 Page 1 of 2 PageID #: 383




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


In re:                                :
                                      :         Chapter 11
THE WEINSTEIN COMPANY HOLDINGS :                Bankruptcy Case No, 18-10601 (MFW)
LLC, et al.,                          :
                                      :
                          Debtors.    :
__________________________________ :
                                      :
WEDIL DAVID, DOMINIQUE HUETT,         :
ALEXANDRA CANOSA and AIMEE            :
MCBAIN,                               :
                                      :
                          Appellants, :
                                      :
      v.                              :         C. A. No. 21-171-MN
                                      :
THE WEINSTEIN COMPANY HOLDINGS :
LLC, et al. and the OFFICIAL          :
COMMITTEE OF UNSECURED                :
CREDITORS,                            :
                                      :
                          Appellees.  :


                                 RECOMMENDATION

             At Wilmington this 1st day of March, 2021.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the
 Case 1:21-cv-00171-MN Document 12 Filed 03/01/21 Page 2 of 2 PageID #: 384




expense of the process.

             Although one party has some interest in mediation, the other does not

believe that mediation would lead to a consensual resolution of this matter.

             As a result, the parties, without waiving any rights or arguments,

requested this appeal be removed from mandatory mediation. They further propose the

following briefing schedule be entered:

             Appellants’ Opening Brief                 April 12, 2021

             Appellees’ Response                       May 26, 2021

             Appellants’ Reply                         June 25, 2021

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections are anticipated to this Recommendation, pursuant to 28 U.S.C.

§ 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

             Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge




                                            2
